956 F.2d 1162
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Archie Lee EDWARDS, Petitioner-Appellant,v.Wade D. BLANKENSHIP;  Richard A. Young;  P.L. Huffman;  C.S.Richardson;  B.C. Orey;  Roger Jackson;  Divisionof Risk Management;  Fidelity andDeposit Company of Maryland,Respondents-Appellees.
No. 91-7143.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1991.Decided March 4, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, District Judge.  (CA-91-430-R)
Archie Edwards, appellant pro se.
W.D.Va.
DISMISSED.
Before WIDENER, MURNAGHAN and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Archie Edwards seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Edwards v. Blankenship, No. CA-91-430-R (W.D.Va. June 21, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Edwards contends that the suspension period for his loss of good-time credit has now passed and that no loss occurred.   The record contains no evidence supporting his contention, however.   Because this dismissal is without prejudice, he may file an action in the district court with evidence supporting his contention